Citation Nr: 0102072	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a back disability 
as secondary to service connected internal derangement of the 
left knee.

3.  Entitlement to service connection for a nervous stomach 
as secondary to service connected internal derangement of the 
left knee.

4.  Entitlement to the assignment of a compensable evaluation 
for pseudofolliculitis barbae with scarring.

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Entitlement to a compensable evaluation for the residuals 
of right wrist injury.

7.  Entitlement to an increased rating for onychomycosis, 
toenails, bilateral, currently evaluated as 10 percent 
disabling.

8.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

9.  Entitlement to an increased rating for chronic tinea 
versicolor currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from February 1977 until May 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

As discussed below, the claims for an increased rating for 
tinea versicolor and service connection for allergic 
rhinitis, a back disability, and a nervous stomach, will be 
remanded.  


FINDINGS OF FACT

1.  The pseudofolliculitis barbae is not shown to cause 
constant itching, extensive lesions, or marked disfigurement.

2.  The veteran's service-connected hemorrhoids are 
manifested by subjective complaints of bleeding.

3.  The veteran is right-handed; thus, his right wrist is his 
major extremity.

4.  The veteran's right wrist disorder manifests subjective 
complaints of pain; without evidence of limitation of motion, 
weakened grip strength, or ankylosis.

5.  Onychomycosis of the toenails is manifested by 
exfoliation on a non-exposed surface and itching, without 
exudation, lesions, or markedly disfiguring residuals.

6.  The internal derangement of the left knee is manifested 
primarily by subjective complaints of pain; without evidence 
of tenderness, limitation of motion, crepitance, swelling, 
ligamentous laxity, soft tissue abnormalities or other 
findings productive of moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Code 7806 (2000).

2.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).  

3.  The schedular criteria for a compensable evaluation for a 
right wrist disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R., Part 4, Diagnostic Codes 5214, 5215 
(2000).

4.  The criteria for an increased evaluation for 
onychomycosis of the toenails, bilateral, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
Part 4, 4.20, Diagnostic Codes 7899-7806 (2000).   

5.  The criteria for an increased evaluation for internal 
derangement of the left knee are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he should be granted an increased 
rating for hemorrhoids, the residuals of a right wrist 
injury, onychomycosis of the toenails, internal derangement 
of the left knee and pseudofolliculitis barbae.  He maintains 
that his symptoms have increased in severity and the current 
disability evaluations do not adequately reflect the true 
severity of his disabilities.  

The veteran appealed the initial assignment of the evaluation 
for service connection for pseudofolliculitis barbae.  The 
issue before the Board thus includes whether there is any 
basis for "staged" ratings at any pertinent time, to include 
whether a current increase is in order.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4.  VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With these regulations and this Court decision in mind, the 
Board will address the issue of the evaluation of the present 
level of disability resulting from the veteran's service-
connected disabilities.

I.  Pseudofolliculitis Barbae and Onychomycosis

Based on inservice treatment and VA examination in November 
1983, which disclosed onychomycosis of the feet involving 
primarily toenails of both great toes, a May 1984 rating 
action granted service connection for onychomycosis involving 
toenails of both great toes.  A non-compensable evaluation 
was assigned.  A 10 percent disability evaluation was granted 
in June 1986 that has been in effect since that time.  

Onychomycosis (or a fungal disease or the nails of the 
fingers and toes, see Dorland's Illustrated Medical 
Dictionary 922 (26th ed. 1981)) is evaluated as eczema under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  As with eczema, the 
evaluation will depend upon the location and extent of the 
disease and the repugnant disfigurement or other disabling 
characteristic of the manifestations of the disease.  38 
C.F.R. § 4.118, Code 7813.

Based on in-service treatment, service connection was granted 
for pseudofolliculitis barbae in July 1999 at a 
non-compensable rate.  The SCHEDULE does not provide a 
diagnostic code specifically for pseudofolliculitis barbae; 
accordingly, it must be rated based on the particular 
symptoms.  Consequently, he has been evaluated under 
Diagnostic Code 7814 (tinea barbae) which is rated 
analogously to eczema under Diagnostic Code 7806.  

Thus, both the onychomycosis and the pseudofolliculitis 
barbae are rated under Diagnostic Code 7806.  This diagnostic 
code dictates that symptoms of slight, if any, exfoliation, 
exudation or itching, on a nonexposed surface or small area, 
warrant a noncompensable evaluation.  With exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  
Exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent rating, and ulcerations 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance, warrant a 50 
percent rating.  38 C.F.R. Part 4, Code 7806.

After review of the entire record, the Board finds that the 
overall symptomatology for pseudofolliculitis barbae more 
nearly approximates the criteria for a noncompensable 
evaluation under Diagnostic Code 7806. 

In this case, although initially the involved areas were 
active, the more recent clinical data shows otherwise.  It 
does not appear that he is symptomatic.  At the VA 
examination in April 1999, the examiner commented that there 
was scarring of the skin of the face that fitted the history 
of pseudofolliculitis barbae described by the veteran.  
However, the examiner also noted that there were no active 
lesions at that time.

In his substantive appeal, the veteran reported that there 
are times when his face will itch, flake and turn white.  
However, there are no post-service medical records concerning 
pseudofolliculitis barbae, and the veteran does not describe 
the current frequency of his skin disorder.  The service 
medical records indicate that the symptoms appeared on 
occasions, however, the manifestations have not been 
clinically observed since the inservice episodes.  Moreover, 
although pseudofolliculitis barbae may have been active 
initially, the extent is difficult to tell from the records.  
There is no objective evidence that the claimed recent 
episodes have involved an extensive area.  

The veteran maintains that the April 1999 VA examination was 
inadequate for rating and that another examination should be 
scheduled.  The Court concluded in Ardison v. Brown, 2 Vet. 
App. 405 (1994) and Bowers v. Brown, 2 Vet. App. 675, 676 
(1992), that whenever possible examinations of skin 
conditions should be made when most disabling.  However, in 
Voerth v. West, 13 Vet App 117 (1999) it was noted that 
examination during recurrence, when the recurrence only 
lasted a day or two, was infeasible (whereas in Ardison, 
supra, the recurrences lasted weeks or months).  The report 
of this most recent VA examination, conducted in connection 
with the claim on appeal, describes pertinent details, 
including complaints and objective clinical manifestations, 
to assess adequately the disability. Considering the duration 
and extent of the lesions due to pseudofolliculitis barbae, 
the Board concludes that the criteria for the assignment of a 
compensable rating are not shown.

In regard to the onychomycosis of the toenails, the Board 
notes that, at the April 1999 VA examination, the veteran 
reported that he had toenails removed on two occasions.  He 
also indicated that an attempt was made to destroy the matrix 
of the nails in order to stop re-growth of the nails, but 
that this was unsuccessful.  He also complained of itching 
and discomfort.  The Board acknowledges the reported itching, 
but also notes that there is no evidence of exudation, 
lesions, or marked disfigurement.  On examination, there were 
several dystrophic nails, especially the great toes, 
bilaterally.  Notably, there was no evidence of edema, 
erythema or, importantly, open lesions.  The evidence of 
record shows recurrent outbreaks of onychomycosis, but not 
constant exudation, extensive lesions, or marked 
disfigurement.  The onychomycosis has not been described as 
disfiguring, nor has the veteran asserted such disfigurement.  
Consequently, the evidence does not suggest that a higher 
rating is warranted under Diagnostic Code 7806.

II.  Hemorrhoids

The veteran received treatment during service for external 
hemorrhoids.  After service discharge, he underwent an 
hemorrhoidectomy in September 1986.  Based on in-service 
treatment for hemorrhoids, a November 1986 rating decision 
granted service connection for hemorrhoids under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this diagnostic code, a 
20 percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  A 10 
percent rating is warranted for irreducible, large or 
thrombotic hemorrhoids with excessive redundant tissue, 
evidencing frequent recurrences or for hemorrhoids with 
persistent bleeding and with secondary anemia or with 
fissures.  Noncompensable ratings are assigned for mild or 
moderate hemorrhoids.    

At the VA examination in May and April 1999 the veteran 
reported that he experienced periodic bleeding and pain with 
bowel movement.  On rectal examination, there was no evidence 
of hemorrhoids, externally.  The digital examination was also 
negative.

Although the veteran complained of periodic recurrences of 
hemorrhoids, the medical evidence does not indicate anemia 
linked to persistent hemorrhoidal bleeding, the presence of 
fissures, or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue.  Accordingly, the evidence shows 
that the veteran's hemorrhoids are no more than slight or 
moderate in severity, and thus do not satisfy the criteria for 
a compensable rating under 38 C.F.R. § 4.114, Diagnostic Code 
7336.

III.  Right Wrist 

Service medical records relate that the veteran injured his 
right wrist playing basketball in February 1982 and January 
1983.  Based on in-service treatment and VA examination, a 
rating decision in May 1984 granted service connection for 
the residuals of a  right wrist injury, assigning a 
noncompensable evaluation.  This rating has been in effect 
since then.  

The RO has rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under this diagnostic code, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the major wrist in any other position, 
except favorable; a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

The Board concludes, based on the entire record, that the 
veteran's disability picture does not approximate the 
schedular criteria for a 10 percent evaluation for limitation 
of motion of the wrist.  Recent clinical findings do not show 
that limitation of motion is present.  Furthermore, the 
recent medical evidence does not indicate ankylosis of the 
right wrist, which might support a higher rating.  VA 
examination in April 1999 show that the veteran reported that 
he had periodic pain that was controlled by Motrin.  He 
indicated that he did not experience swelling.  On 
examination, there was no swelling erythema, or arthritic 
changes.  He was able to dorsiflex to 70 degrees and palmar 
flexion was 80 degrees.  Radial deviation was to 20 degrees 
and ulnar deviation 45 degrees. 

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses functional loss due to pain and the 
regulations 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, in reaching 
its conclusion in this case.  Importantly, as noted, the most 
recent examination in 1999 indicated that there was no 
limitation of motion or tenderness of the right wrist.  While 
the schedular criteria explicitly recognize that functional 
loss may be due to pain, the criteria also provide that 
subjective complaints of pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  The VA examiner in 1999 
commented that the right wrist was perfectly normal and no 
residuals were found.  Objective evidence of excess 
fatigability, incoordination, instability, weakened movement, 
or other manifestations that might demonstrate additional 
functional impairment have not been shown.  While the veteran 
is competent to report pain, he has not identified any 
functional limitation that would warrant a compensable rating 
under the applicable rating criteria.  I conclude that the 
schedule does not support an increased rating due to pain 
alone.

IV.  Left Knee

The service medical records relate that the veteran reported 
knee pain in March 1980.  He indicated that the previous 
evening he had tripped while running and had hit his left 
knee on a rock.  During the remainder of service he received 
treatment for left knee pain.  

Post service records relate that in October 1983, the veteran 
underwent diagnostic arthroscopy.  The diagnostic assessment 
subsequent to surgery was left anterior cruciate deficiency.  
Based on inservice treatment and VA examination, a May 1984 
rating decision granted service connection for internal 
derangement of the left knee and assigned a 10 percent rating 
for left knee under Diagnostic Code 5257.  

Diagnostic Code 5257 refers to other impairment of the knee.  
Under this diagnostic code, recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. The veteran has been in 
receipt of the rating of 10 percent under this diagnostic 
code.  However, as reported below, recent examination reports 
fail to show evidence of instability or subluxation of the 
left knee.

At VA examination in April 1999, the veteran reported his 
medical history.  He indicated that he had not experienced 
swelling since his surgery but continued to have pain.  He 
also favored his left knee and had intermittent pain if he 
walked, sat, or played basketball.  He used Motrin to control 
his symptoms.  Examination did not reveal arthritic changes, 
effusion, increased heat or warmth.  X-ray examination was 
considered normal.  The left knee range of motion was 0 to 
140 degrees.  

Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  A precedent opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, citing Esteban v. 
Brown, 6 Vet. App. 259 (1994).   

While the veteran is not service connected for arthritis, in 
addition to considering whether increased evaluations are 
warranted for the veteran's left knee under Diagnostic Code 
5257, the Board will also analyze whether compensable 
evaluations are warranted for any other manifestations that 
may be rated under Diagnostic Codes 5256, 5258, 5259, 5260, 
5261, 5262, and 5263.  Not all of these diagnostic codes are 
appropriate for application in this case.  The veteran's left 
knee disability cannot be rated under Diagnostic Code 5256, 
as there is no evidence of ankylosis.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  He cannot be rated under Diagnostic 
Code 5258, as his disability does not involve dislocated 
semilunar cartilage, or "locking."

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  The most recent 
examination report shows that he was able to flex the left 
knee to 140 degrees and extension was to 0 degrees.  
Therefore, the limitations of flexion and extension reported 
in recent examination and treatment records would be 
noncompensable under DC 5260 and DC 5261.

As the veteran underwent surgery during service the Board has 
also considered whether the surgical scars warrant separate 
compensable evaluations.  Residual superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Part 4, Diagnostic Code 7805.  The record as a whole 
does not show that the post surgical scars are productive of 
any significant functional impairment, nor otherwise 
disabling.  The claims file does not indicate that the 
veteran has ever complained of scarring residuals.  As the 
scars have not been shown to result in functional limitation 
of the left knee, a separate rating is not warranted.  See 
Esteban, supra. 

In this instant case, the veteran is in receipt of a 10 
percent rating for the left knee and evidently the RO decided 
that the veteran's disability equates to "slight" 
subluxation or lateral instability under 5257.  This 
diagnostic code is not predicated on loss of range of motion, 
and thus Sections 4.40 and 4.45, with respect to pain, do not 
apply.  Instead, Diagnostic Code 5257 provides that recurrent 
subluxation or lateral instability is ratable at 10 percent 
when "slight," thus providing a minimum 10 percent rating for 
this condition.  In this case, there is no evidence of 
instability or subluxation; however, the Board is not free to 
ignore the effects of pain caused by the veteran's left knee 
disability.  The Board has considered DeLuca and 38 C.F.R. §§ 
4.10, 4.14, 4.40, and 4.45, in reaching its conclusion in 
this case.  The veteran is competent to report pain in his 
knees.  However, these complaints of pain do not exceed the 
criteria for the current 10 percent rating.  The record does 
not demonstrate objective evidence of instability or 
functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The record does not 
show that the veteran experiences incoordination, weakened 
movement, or excess fatigability due to his left knee 
disability.  At the most recent VA examination, there was no 
evidence of joint swelling, redness, tenderness or 
inflammation.  The record does not reflect that the veteran 
has alleged or shown evidence of deformity or atrophy of 
disuse as a result of his left knee disability.  While the 
veteran has reported significant residuals, examination has 
not revealed edema, swelling, acute heat or other physical 
findings indicative of significant residuals.  Taking into 
consideration the veteran's statements regarding pain and 
functional loss, I find that this left knee disability 
equates to no more than slight disability.  

V.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
First, as discussed above, the rating schedule provides for 
the assignment of higher evaluations, but the required 
manifestations have not been demonstrated in this case.  
Further, it has not been contended or shown that the 
disabilities at issue resulted in frequent periods of 
hospitalization.  The veteran has not been hospitalized for 
the disabilities at issue during the period in question.  

Concerning the factor of marked interference with employment, 
the Board notes that in his September 1999 substantive appeal, 
the veteran reported that his job required him to walk, sit, 
lift and carry objects 8 to 10 hours per day, sometimes 6 days 
a week, which after several hours of work causes him to limp.  
His left knee swelled after a day of working.  Significantly, 
however, the record does not show that his left knee 
disability would prohibit him from working, especially in 
light of the fact that at that time the veteran had full range 
of motion of the left knee and there was no objective evidence 
of functional impairment, such as swelling, redness, 
tenderness, or inflammation.  As noted above, the veteran is 
compensated at 10 percent for his left knee disability.  
Moreover, the record does not contain any documentation to 
show that he has lost an inordinate amount of time from his 
job as a result of his any of his service connected 
disabilities or that they markedly affect his ability to 
perform his job duties.  In short, he has not produced 
objective evidence that would indicate that the service-
connected disabilities have interfered with his employment to 
such an extent that he is entitled to extraschedular 
consideration.  Neither the veteran's statements nor the 
medical records nor reports indicate that the disabilities at 
issue warrant the assignment of extraschedular evaluations.


ORDER

The assignment of a compensable evaluation for 
pseudofolliculitis barbae with scarring is denied.

A compensable evaluation for hemorrhoids is denied.

A compensable evaluation for the residuals of right wrist 
injury is denied.

An increased rating for onychomycosis, toenails, bilateral, 
is denied.

An increased rating for internal derangement of the left 
knee, is denied.


REMAND

In July 1999, the RO determined that the veteran had not 
submitted well-grounded claims for service connection for 
allergic rhinitis, a back disability, and a nervous stomach.  
There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In reference to the veteran's claim seeking an increased 
evaluation for chronic tinea versicolor, in his September 
1999 substantive appeal, the veteran requested a VA 
examination during flare-ups.  "[W]hen a claimant's medical 
history indicates that his condition undergoes periods of 
remission and recurrence, VA is required to provide a medical 
examination during the period of recurrence in order to 
provide a proper disability rating."  Voerth v. West, 13 Vet 
App 117 (1999) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994) which cites Bowers v. Derwinski, 2 Vet. App. 675, 676 
(1992) in interpreting 38 C.F.R. § 4.1 as requiring that the 
"frequency and duration of outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed").  The Board finds that the veteran should be 
afforded an examination regarding the nature and severity of 
his skin disorder prior to appellate disposition of his 
appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination to evaluate the 
veteran's tinea versicolor.  This 
examination should be scheduled, if 
possible, when the disorder is at its 
worst.  All indicated studies should be 
performed.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  
The entire claims file must be made 
available to and reviewed by the 
examiner.

2.  The RO should take any action 
necessary to comply with Public Law No. 
106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 
2096).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



